Citation Nr: 1736806	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  14-05 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for epilepsy.

2.  Entitlement to service connection for epilepsy.


REPRESENTATION

Veteran represented by:	Edward Farmer, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel




INTRODUCTION

The Veteran had active service in the Navy from June 1954 to June 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer in December 2014.  A transcript of that hearing is of record.

In a May 2017 Appeal to the Board of Veterans' Appeals - VA Form 9, the Veteran's representative requested a videoconference hearing.  As this decision constitutes a full grant of the issue on appeal, the Board dismisses this request as moot.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a July 1957 rating decision, the Veteran's claim for service connection for epilepsy was denied as the evidence failed to link his epilepsy to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the July 1957 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for epilepsy, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims.

3.  Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran has epilepsy that began during his active naval service.


CONCLUSIONS OF LAW

1.  The July 1957 rating decision denying service connection for epilepsy is final.  U.S.C. § 709 (1952); Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008.

2.  New and material evidence has been received since the July 1957 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for epilepsy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. Epilepsy was incurred in active naval service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claim
	
Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claim of entitlement to service connection for epilepsy was denied in July 1957.  The Veteran did not appeal the July 1957 rating decision, nor did he submit any new and material evidence within a year of the July 1957 rating decision.  See 38 C.F.R. §3.156(b).  The July 1957 rating decision thereby became final.

At the time of the July 1957 rating decision, the record consisted of the Veteran's military service records and service treatment records (STRs).

Evidence received since the July 1957 rating decision includes VA treatment records and private treatment records, including a medical opinion from the Veteran's physician.  This evidence is presumed credible for the limited purposes of reopening the claim, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.



Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran's STRs show that he experienced a seizure in April 1956.  Afterwards in May 1956, the Veteran was diagnosed with grand mal epilepsy.  In 1968, approximately a decade after separating from active service, the Veteran started taking prescribed Tegretol to control his seizures.

The Veteran's medical records show that he continues to take the Tegretol, in addition to other medications, to control his seizures.

In September 2015, the Veteran's physician Dr. James P. McCann reported that he had treated the Veteran since 1996.  After reviewing the Veteran's medical history, including his STRs, Dr. McCann opined that the Veteran's epilepsy was more likely than not related to his active naval service.

The medical opinion of Dr. McCann is given great probative weight as he reviewed the Veteran's claims file, the opinion is consistent with the medical record showing a diagnosis of epilepsy in service and continued medication use after service to control the Veteran's seizures, and opined that the Veteran's epilepsy was due to his active naval service.

As such, when weighing the evidence of record, the Board finds that at most the evidence for and against the Veteran's claim is in relative equipoise.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, the Veteran's claim for service connection for epilepsy is granted.


In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for epilepsy is reopened.

Service connection for epilepsy is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


